Title: From George Washington to John Ewing, 13 December 1783
From: Washington, George
To: Ewing, John,Bradford, William, Jr.


                        
                            Gentlemen
                             13 December 1783
                        
                        I entreat you to accept my grateful thanks for your affectionate Address; and to be assured that the kindness
                            & partiality of your sentiments respecting me, as well as the elegance & urbaninity of your expressions;
                            have made an impression on my mind, never to be effaced.
                        Conscious of no impropriety in wishing to merit the esteem of my fellow Citizens in general; I cannot
                            hesitate to acknowledge that I feel a certain pleasing sensation in obtaining the good opinion of men eminent for their virtue,
                            knowledge & humanity—but I am sensible, at the same time, it becomes me to receive with humility the warm commendations
                            you are pleased to bestow on my conduct: for, if I have been led to detest the folly & madness of unbounded ambition—if
                            I have been induced from other motives to draw my sword & regulate my public behaviour—or if the management of the War
                            has been conducted upon purer principles: let me not arrogate the merit to human imbecility, but rather ascribe whatever
                            glory may result from our successful struggle to a higher & more efficient Cause. For the re-establishment of our
                            once violated rights, for the confirmation of our Independence, for the protection of Virtue, Philosophy & Literature,
                            for the present flourishing state of the Sciences, and for the enlarged prospect of human happiness, it is our common duty
                            to pay the tribute of gratitude to the greatest and best of Beings.
                        Tho the military Scene is now closed, and I am hastening with unspeakable delight to the still and placid
                            walks of domestic Life; yet even there will my Country’s happiness be ever nearest to my heart—and, while I cherish the
                            fond idea, I shall still retain a pleasing remembrance of the able support the Public has often received from the learned
                            Professions; whose prosperity is so essential to the preservation of the Liberties, as well as the augmentation of the
                            happiness & glory of this extensive Empire.

                    